Name: Commission Regulation (EC) No 272/96 of 13 February 1996 amending Regulation (EC) No 1430/95 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade policy
 Date Published: nan

 14. 2. 96 EN Official Journal of the European Communities No L 36/15 COMMISSION REGULATION (EC) No 272/96 of 13 February 1996 amending Regulation (EC) No 1430/95 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar Whereas the dates for the submission of applications for each allocation period should be specified ; Whereas the Management Committee for Products Processed Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Articles 13 (8) and 14 (5) thereof, Whereas Commission Regulation (EC) No 1430/95 (3) fixes the quantities eligible for export licences, other than those applied for in the context of food aid ; Whereas Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars (4) sets up the components for establishing the quantities on which export refunds may be paid ; whereas, for reasons of transparency, the updated situation concerning those quantities should be brought to the attention of the operators ; Whereas in the light of the international trade situation the quantities and rates of refund should be provisionally adjusted for the coming period ; Article 1 The Annex to Regulation (EC) No 1430/95 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1996. For the Commission Franz FISCHLER Member of the Commission ( ») OJ No L 49, 27. 2. 1986, p. 1 .I1) OJ No L 233, 30. 9 . 1995, p. 69. 0 OJ No L 141 , 23. 6 . 1995, p. 32. b) OJ No L 141 , 23. 6 . 1995, p. 28 . A N N E X No L 36/ 16 | EN I Official Journal of the European Communities 14. 2 . 96 l I Li ce nc e iss ui ng pe rio d N ov em be r 19 95 to Fe br ua ry 19 96 M ar ch to Ju ne 19 96 Pr od uc t( ') P ro du ct co d e D es ti na ti on co de (2) Pe rio d fo r su bm iss io n of ap pl ic at io ns Fr om 25 O ct ob er 19 95 to 22 Fe br ua ry 19 96 Fr om 23 Fe br ua ry to 21 Ju ne 19 96 Re fu nd ra te (') (E CU /t ne t) Q ua nt iti es pr ov id ed (in to nn es ) Re fu nd ra te (') (E CU /t ne t) Q ua nt iti es pr ov id ed (in to nn es ) Pr ov isi on al ly pr es er ve d ch er rie s 0 8 1 2 10 00 10 0 A 12 5, 5 2 88 4, 39 6 62 ,4 1 95 2 P ee le d to m at oe s 20 02 10 10 10 0 B 14 1, 5 27 26 3, 45 3 70 ,4 18 45 0 P re se rv ed ch er ri es 20 06 00 31 00 0 20 06 00 99 10 0 A 28 5, 1 98 3, 53 2 14 1, 8 66 5 Pr ep ar ed ha ze ln ut s 20 08 19 19 10 0 20 08 19 99 10 0 C 20 5, 6 2 84 1, 83 9 10 2, 3 1 92 3 O ra ng e ju ic e wi th a su ga r co nt en t of no t le ss th an 10 ° B rix , bu t le ss th an 22 ° B ri x 20 09 11 99 11 0 20 09 19 99 11 0 C 19 ,8 39 3, 64 9 9, 8 26 6 w ith a su ga r co nt en t of no t le ss th an 22 ° B rix , bu t le ss th an 33 ° B ri x 20 09 Ã 99 12 0 20 09 19 99 12 0 C 39 ,6 39 3, 64 9 19 ,7 26 6 wi th a su ga r co nt en t of no t le ss th an 33 ° B rix , bu t le ss th an 44 ° B ri x 20 09 11 99 13 0 20 09 19 99 13 0 C 59 ,4 31 0, 90 0 29 ,5 21 0 wi th a su ga r co nt en t of no t le ss th an 44 °, bu t le ss th an 55 ° B ri x 20 09 11 99 14 0 20 09 19 99 14 0 C 79 ,2 1 17 9, 76 5 39 ,4 79 8 w ith a su ga r co nt en t of no t le ss th an 55 ° B ri x 20 09 1 1 99 15 0 20 09 19 99 15 0 C 99 ,1 4 98 3, 85 8 49 ,3 3 37 2 (') Th e ful l de fin iti on s of the eli gib le pr od uc ts are giv en in the 'pr oc es se d fru it an d ve ge tab les se cto r of Co mm iss ion Re gu lat ion (E EC )N o 38 46 /8 7 (O J No L 36 6, 24 .1 2. 19 87 ,p . 1). (2) Th e de sti na tio ns co de s ar e de fin ed as fo llo ws : A : Al l de sti na tio ns ex ce pt th e co un tri es of N or th A m er ic a, B : Al l de sti na tio ns ex ce pt th e U ni te d St ate s of A m er ic a, C : A ll de st in at io ns . (') Fo rr efu nd st o be gr an ted on ex po rts to the Fe de ral Re pu bli c of Yu go sla via (S erb ia an d M on ten eg ro )t he re qu ire m en ts of Co un cil Re gu lat ion (E EC )N o 99 0/ 93 (O J No L 10 2, 28 .4 .1 99 3, p. 14 )m us tb e me t. 14. 2 . 96 | EN I Official Journal of the European Communities No L 36/ 17